Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, received a woman visitor who was found to have a quantity of heroin secreted in her clothing. Upon being apprehended, the woman gave a sworn statement wherein she claimed that the heroin was “for [her] pain” but also admitted that on numerous prior occasions she had brought heroin into the facility and given it to petitioner to sell to other inmates. A tier III disciplinary proceeding ensued, at the conclusion of which petitioner was found guilty of conspiring to possess drugs. That determination was affirmed upon administrative appeal, prompting petitioner to initiate this CPLR article 78 proceeding.
We confirm. The misbehavior report, sworn statement and reasonable inferences to be drawn therefrom constitute substantial evidence to support the determination of guilt (see Matter of Wan v Goord, 32 AD3d 1122, 1123 [2006]; Matter of Fleming v Goord, 28 AD3d 972, 973 [2006]). To the extent that the record contains conflicting evidence, this created credibility issues to be resolved by the Hearing Officer (see Matter of Morillo v Goord, 38 AD3d 947, 947-948 [2007]). As for petitioner’s assertion that the misbehavior report was deficient, we find that the information set forth therein was sufficiently detailed to allow petitioner to prepare a defense (see Matter of Plowden v Bunn, 38 AD3d 1107, 1108 [2007]). Petitioner’s remaining contentions have been examined and determined to be unavailing.
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., *722concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.